518 F.2d 554
Daphne Rayne MAHONE nee Daphne Rayne Winslow, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 72-2326.
United States Court of Appeals,Ninth Circuit.
May 30, 1975.
ORDER
ON PETITION FOR REHEARING OF 504 F.2d 414

1
Before ELY and WALLACE, Circuit Judges, and THOMPSON, District Judge.*


2
The judges concerned with the subject case (Ely, Wallace, and Thompson) unanimously vote to deny the Petition for Rehearing.  Judges Ely and Wallace vote to reject the suggestion for en banc rehearing.  Judge Thompson recommends that the suggestion for en banc rehearing be rejected.


3
The full court has been advised of the suggestion for an en banc hearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35(b).


4
The Petition for Rehearing is denied, and the suggestion for a rehearing en banc is rejected.



*
 Honorable Gordon Thompson, Jr., United States District Judge, San Diego, California, sitting by designation